Citation Nr: 0001030	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, with degenerative changes, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, with degenerative changes, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970, and from June 1989 to May 1992.  He also had other 
periods of service with the National Guard.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision by the Hartford 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
internal derangement of both knees, evaluated together as 10 
percent disabling, effective June 1, 1992.  The notice of 
disagreement with the rating assigned was received in January 
1994.  A statement of the case was issued in February 1994.  
The veteran appeared and offered testimony at a hearing on 
appeal before a hearing officer at the RO in June 1994.  A 
transcript of that hearing is of record.  The veteran's 
substantive appeal was received at the hearing.  A VA 
compensation examination was conducted in November 1994.  A 
supplemental statement of the case was issued in June 1995.  
The veteran is represented by Veterans of Foreign Wars of the 
United States, and that organization submitted additional 
written argument to the Board in April 1997.  

Initially, the veteran had requested an additional hearing in 
connection with this appeal, before a Member of the Board in 
Washington, DC.  However, the veteran failed to appear for 
hearings scheduled on January 21, 1997, and April 7, 1997.  

In May 1997, the Board remanded the case to the RO for 
further development regarding the claim for an increased 
rating for the bilateral knee disorder.  A VA compensation 
examination was conducted in October 1997.  By a rating 
action in November 1998, the RO assigned a separate 10 
percent disability rating for each knee, under Diagnostic 
Codes 5299-5010, effective October 22, 1997.  A supplemental 
statement of the case was issued in November 1998.  
Additional VA treatment records were received in May 1999.  A 
supplemental statement of the case was issued in August 1999.  
The appeal was received back at the Board in November 1999.  

In a statement in support of claim (VA Form 21-4138), dated 
in March 1999, the veteran appears to have raised the issues 
of entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to his service-connected knee 
disorders, and entitlement to an increased rating for his 
cervical spine disorder.  Inasmuch as those issues have not 
been developed or certified for appellate review, they are 
not for consideration at this time.  They are, however, being 
referred to the RO for appropriate action.  

REMAND

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating (which is within the competence of 
a lay party to report).  See King v. Brown, 5 Vet.App. 19 
(1993); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

VA is statutorily obligated to assist the veteran in the 
development of a claim which is well grounded.  This 
includes, under appropriate circumstances, the duty to 
conduct a thorough and contemporaneous medical examination.  
See 38 C.F.R. § 3.326 (1999); Green v. Derwinski, 1 Vet.App. 
121, 123 (1991); Lineberger v. Brown, 5 Vet.App. 367, 369 
(1993); Waddell v. Brown, 5 Vet.App. 454 (1993).  In this 
regard, the United States Court of Appeals for Veterans 
Claims has held that, where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
See Weggenmann v. Brown, 5 Vet.App. 281, 284 (1993); Olson v. 
Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle, 
supra, at 632.  In addition, the Board recognizes that the 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  

In his Informal Hearing Presentation, dated in November 1999, 
the veteran's representative argued that the January 1998 VA 
examination report failed to adequately address whether there 
was functional impairment due to weakened movement, excess 
fatigability, or incoordination as a result of the veteran's 
limitation of motion due to pain.  The representative also 
argued that the RO has failed to consider whether a separate 
rating for arthritis is warranted for the veteran's service-
connected chondromalacia of the right and left knees, 
pursuant to VAOPGCPREC No. 9-98.  

The veteran, pursuant to the Board's May 1997 Remand, was 
afforded a VA orthopedic examination in October 1997.  As was 
indicated on page 16, indented paragraph 2, of the Remand, 
the examiner was instructed to, in pertinent part, consider 
the degree of functional loss due to pain and weakness of the 
veteran's left and right knee.  While the report of that 
examination reveals that there was no lateral instability or 
recurrent subluxation, there was slight limitation of motion, 
joint line tenderness, and slight atrophy found regarding 
both knees.  The veteran also complained of severe pain in 
both knees, especially with activity.  However, it does not 
appear that the examiner considered whether functional loss 
due to pain or weakness was manifested.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet.App. 268 (1998).  

The Board also notes that it is the established doctrine of 
the Court that, in assigning a disability evaluation, VA must 
consider the effects of the disability upon ordinary use, and 
the functional impairment due to pain, weakened movement, 
excess fatigability, or incoordination.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1998).  

Further, the Court has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding, as prohibited 
by 38 C.F.R. § 4.14 (1999).  Esteban v. Brown, 6 Vet.App. 
259, 262 (1994).  Therefore, the RO should address whether a 
separate rating is warranted for arthritis with limitation of 
motion in light of VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

In addition, according to Fenderson v. West, 12 Vet.App. 119, 
126 (1999), "at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as 'staged' ratings."  In 
light of that decision, the RO must also consider whether 
"staged ratings" are warranted for the left and right knee 
disabilities.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not be in full compliance with law and the precedents 
of the Court.  For that reason, and to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to his appeal, the case is REMANDED to the RO for 
the following actions: 

1.  The RO should request that the veteran provide 
the names, addresses and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his left and 
right knee disorders during the course of this 
appeal.  After obtaining any necessary 
authorizations, the RO should attempt to obtain 
copies of those treatment records identified by 
the veteran, which have not been previously 
secured.  

2.  The RO should schedule the veteran for the 
appropriate VA examination to determine the 
severity of the veteran's service-connected 
chondromalacia with degenerative arthritis of the 
left and right knees.  The claims folder and a 
copy of this remand must be made available and 
reviewed by the examiner prior to the examination.  
All tests which the examiner deems necessary 
should be conducted, and, in particular, X-ray 
studies of both knees should be performed and the 
report of such associated with the claims folder.  
The examiner should review the results of any 
testing prior to completion of the report.  The 
veteran's knees should be examined for degrees of 
both active and passive range of motion and any 
limitation of function of the parts affected by 
limitation of motion.  The examiner should also be 
asked to note the normal ranges of motion of the 
knees.  Also, the examiner should be requested to 
determine whether the knees exhibit weakened 
movement, excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion lost or 
favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also be asked 
to express an opinion as to the degree to which 
pain could significantly limit functional ability 
during flare-ups or when the knees are used 
repeatedly over a period of time.  The presence or 
absence of any other symptomatology, including 
instability, related to the knees should also be 
reported, and the degree of any such instability 
should be indicated. 

3.  The veteran should be informed that his 
cooperation is vitally important to a resolution 
of his claims for increase, and that his failure 
to cooperate may have adverse consequences.  The 
veteran is hereby advised that the provisions of 
38 C.F.R. § 3.655 could require adverse action on 
his claim if he does not comply with reasonable 
requests of the RO in developing the claim.  

4.  Following completion of the above actions, the 
RO must review the claims folder and ensure that 
all of the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention 
is directed to the examination report.  If the 
examination report does not include fully detailed 
descriptions of pathology and all test reports, 
special studies or adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does not 
contain sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes").  

5.  After the development requested above has been 
completed to the extent possible, with 
consideration of 38 C.F.R. Part 4 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), as 
well as 38 C.F.R. §§ 4.40, 4.45, 4.59 and the 
Court's decisions in Fenderson and DeLuca, supra, 
as indicated.  The RO should also consider whether 
separate disability ratings are warranted under 
separate diagnostic codes, based on factors such 
as instability and limitation of motion or 
functional impairment due to pain.  See VAOPGCPREC 
23-97 (July 1997) and VAOPGCPREC 9-98 (August 
1998).  

6.  If the determination remains adverse to the 
veteran in any way, both he and his representative 
should be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 7105 
(West 1991), which includes a summary of 
additional evidence submitted and all applicable 
laws and regulations.  This document should 
include detailed reasons and bases for the 
decisions reached.  They should then be afforded 
the applicable time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


